DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. R. Scott McClelland (Reg. No. 68,257) on 2/19/2021.
In the claims:
Claim 1 has been changed to ---A computing device for semantic classification, the computing device comprising: an input enhancer to (i) register an input infrared light image of a scene to a visible light image of the scene to generate a registered infrared light image, wherein the registered infrared light image has a resolution equal to a resolution of the visible light image, and (ii) generate a thermal boundary saliency image based on the registered infrared light image, wherein the thermal boundary saliency image highlights saliency boundaries of the registered infrared light image; and a semantic classifier to (i) perform semantic segmentation on the visible light image, the registered infrared light image, and the thermal boundary saliency image, and (ii) output a pixelwise semantic classification of the scene in response to performance of the semantic segmentation.---
Claim 11 has been changed to ---One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: register an input infrared light image of a scene to a visible light image of the scene to generate a registered infrared light image, wherein the registered infrared light image has a resolution equal to a resolution of the visible light image; generate a thermal boundary saliency image based on the registered infrared light image, wherein the thermal boundary saliency image highlights saliency boundaries of the registered infrared light image;

Claim 19 has been changed to ---A method for semantic classification, the method comprising:
registering, by a computing device, an input infrared light image of a scene to a visible light image of the scene to generate a registered infrared light image, wherein the registered infrared light image has a resolution equal to a resolution of the visible light image; generating, by the computing device, a thermal boundary saliency image based on the registered infrared light image, wherein the thermal boundary saliency image highlights saliency boundaries of the registered infrared light image; performing, by the computing device, semantic segmentation on the visible light image, the registered infrared light image, and the thermal boundary saliency image; and outputting, by the computing device, a pixelwise semantic classification of the scene in response to performing the semantic segmentation.---

Allowable Subject Matter
Claims (1-25) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A computing device for semantic classification, the computing device comprising: an input enhancer to (i) register an input infrared light image of a scene to a visible light image of the scene to generate a registered infrared light image, wherein the registered infrared light image has a resolution equal to a resolution of the visible light image, and (ii) generate a thermal boundary saliency image based on the registered infrared light image, wherein the thermal boundary saliency image highlights saliency boundaries of the registered infrared light image; and a semantic classifier to (i) perform semantic segmentation on the visible light image, the registered infrared light image, and the thermal boundary saliency image, and (ii) output a pixelwise semantic classification of the scene in response to performance of the semantic segmentation.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: register an input infrared light image of a scene to a visible light image of the scene to generate a registered infrared light image, wherein the registered infrared light image has a resolution equal to a resolution of the visible light image; generate a thermal boundary saliency image based on the registered infrared light image, wherein the thermal boundary saliency image highlights saliency boundaries of the registered infrared light image; perform semantic segmentation on the visible light image, the registered infrared light image, and the thermal boundary saliency image; and output a pixelwise semantic classification of the scene in response to performing the semantic segmentation.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A method for semantic classification, the method comprising: registering, by a computing device, an input infrared light image of a scene to a visible light image of the scene to generate a registered infrared light image, wherein the registered infrared light image has a resolution equal to a resolution of the visible light image; generating, by the computing device, a thermal boundary saliency image based on the registered infrared light image, wherein the thermal boundary saliency image highlights saliency boundaries of the registered infrared light image; performing, by the computing device, semantic segmentation on the visible light image, the registered infrared light image, and the thermal boundary saliency image; and outputting, by the computing device, a pixelwise semantic classification of the scene in response to performing the semantic segmentation.” (Emphasis added – Prior art of record fails to teach the underlined portion.)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 19, 2021